Title: From James Madison to James Monroe, 30 May 1815
From: Madison, James
To: Monroe, James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier May 30. 1815
                        
                        I am just favored with yours of the 23d. It gives me much pleasure to learn that your health is so firmly re-establishing itself. I hope there may never be an occasion for subjecting it again to such severe trials. I have myself experienced much benefit from a change from Washington to my farm, altho’ the business going on at the former place, has occupied me so much at the latter, that I have not enjoyed all the desireable relaxation.
                        Since my last to you, I have concluded to shorten my absence from the Seat of Govt. and within a few days have fixed on the day after tomorrow for setting out on my return which I hope will not hasten yours, sooner than a regard to your health & convenience will sanction. Several considerations have led to it: the effect of it on the time at which I may reasonably leave Washington for the autumnal recess, the probability of

communications from Europe, & particularly from our Ministers, but most of all the footing on which questions of authority between the navy Board & the Secy. of the navy, are placed by a difference in the construction of the act establishing the former, and which have suspended its functions untill a decision on them shall have taken place. In a legal point of View, this seems to result easily eno’ from a recurrence to the constitutional relation of the Scy. to the Ex. and the legal relation of the Board to the navy Dept. But I perceive that views have been taken of the subject which may make a satisfactory decision difficult; and therefore most proper to be undertaken on the spot.
                        I return the letters inclosed in yours. The case of Cox & Martinique may await your return to Washington, whither I forwardd. those inclosed in your former one, with an endorsement to the same effect. It will be best to comply with Scott’s suggestion as to Mr. Connor. The answer to his letter is furnished by the previous designation of Holmes as the Commissr. from that quarter; and the expectation that the appt. of the whole wd. have been sooner announced. Mr. Connor is I believe recommended from respectable sources in N.Y. and if he wd. be satisfactory to all in that quarter, notwithstanding his locale, & there be no military competitor, he appears by Genl. Scotts character of him, to claim attention. But it wd. seem not presumeable that his appt. in addition to that of Holmes wd. be acceptable. If I do not forget, it has been stated that his marriage connections are with Albany, which may have led to the NY. recommendations of him. You may shape your answer so as to shut the door or leave it open, as your view of all the circumstances renders advisable. Affe. respects.
                        
                            
                                James Madison
                            
                        
                    
                    
                        The document requiring your signature, you will be able to forward by an early mail from Milton, if sent to the office without delay.
                    
                